Title: To James Tilghman, Jr., from George Washington, 27 April 1772
From: Washington, George
To: Tilghman, James Jr.


                    
                        Sir
                        Mount Vernon April 27th 1772
                    
                    Your Horse having, in appearance at least, got perfectly over his Founder I send him to you by the bearer, and am with very great esteem Yr Most Obedt Hble Servt
                    
                        Go: Washington
                    
                